Citation Nr: 0807127	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  05-21 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left knee 
disorder to include injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had certified active service from January 1973 to 
December 1975 and additional duty with the Florida National 
Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied 
service connection for a chronic left knee disorder.  In 
November 2007, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his April 2003 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he had 
been a member of the Florida National Guard from January 1976 
to January 1981.  The Board observes that the veteran's 
complete periods of active duty, active duty for training, 
and inactive duty for training with the Florida National 
Guard have not been verified.  

At the November 2007 hearing before the undersigned Veterans 
Law Judge sitting at the RO, the veteran testified that he 
had received treatment for his chronic left knee injury 
residuals at the Bay Pines, Florida, VA Medical Center and 
from several private physicians.  Clinical documentation of 
the cited treatment is not of record.  

The VA should obtain all relevant military, VA, and private 
treatment records and other documentation which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990). 

The veteran has not been afforded a VA examination.  He has 
submitted service medical records showing in-service 
treatment for the claimed condition and competent, credible 
lay testimony as to the symptoms he has experienced since the 
in-service knee injuries.  This is sufficient to trigger VA's 
duty to obtain a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  Then contact the veteran and request 
that he provide information as to all 
post-service treatment of his chronic 
left knee disability, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
contact the identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  Then contact the National Personnel 
Record Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's periods of active 
duty, active duty for training, and 
inactive duty for training, if any, with 
the Florida National Guard and (2) 
forward all available service medical 
records associated with such duty for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, including that 
provided at the Bay Pines, Florida, VA 
Medical Center, be forwarded for 
incorporation into the record.  

4.  After obtaining as many of the above-
referenced military, private, and VA 
medical records as possible,   schedule 
the veteran for a VA examination in order 
to determine the nature and etiology of 
his claimed chronic left knee disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left knee disability had its 
onset during active service/active duty; 
is etiologically related to the veteran's 
inservice left knee injury or injuries; 
or otherwise originated during or is 
causally related to active service/active 
duty.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the issue of the 
veteran's entitlement to service 
connection for a chronic left knee 
disorder to include injury residuals.  If 
the benefit sought on appeal remains 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the statement of the case.  The 
veteran should be given the opportunity 
to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in the VA's efforts to develop this 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2007).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  



_________________________________________________
MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).  

